Citation Nr: 0947651	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 
1994 for service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than March 21, 
1994 for service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Attorney Barbara Harris


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active military service from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Washington, D.C. regional office (RO) of the Department of 
Veterans Affairs (VA) granting service connection for 
bilateral hearing loss and bilateral tinnitus, both effective 
from March 21, 1994.

The Veteran was notified of the decision by letter in May 
1998, and in April 1999 he submitted a timely Notice of 
Disagreement (NOD) in regard to the assigned initial ratings 
and the assigned effective dates.

The file was transferred to the Baltimore, Maryland RO in 
April 2002; the Baltimore RO is currently VA's Agency of 
Original Jurisdiction (AOJ).

The Baltimore RO issued Statements of the Case (SOC) in April 
2005 and July 2006 that addressed the issue of initial rating 
for bilateral hearing loss and tinnitus but did not address 
the issue of earlier effective dates for those disabilities.

In a May 2007 action the Board denied increased initial 
ratings for bilateral hearing loss and bilateral tinnitus, 
but remanded the issue of earlier effective dates to the RO 
for issuance of an appropriate SOC.  The RO issued an SOC in 
June 2007, and the Veteran filed a Substantive Appeal via a 
VA Form 9 in July 2007.

Thereafter, following the Veteran's perfection of the appeal 
of the effective date issues, the Board denied these issues 
in an October 2007 decision.  The Veteran appealed this 
denial to the Court of Appeals for Veterans Claims (Court), 
which in March 2009, granted a Joint Motion for Remand of 
this matter.  The Joint Motion specifically ordered the Board 
to reconsider the effective date issues in accordance with 
the provisions of 38 C.F.R. § 3.156 (c), which provides for 
the possibility of an earlier effective date when a claim is 
granted based in whole or in part on service department 
records that had not been associated with the claims file 
during a prior adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for 
tinnitus and bilateral hearing loss (claimed as having "ear 
trouble" and "punctured drums") was received by the RO on 
January 25, 1946, less than one year following his discharge 
from service on January 19, 1946.

2.  Unappealed RO rating decisions dated in June 1946, August 
1948 and May 1966 denied the Veteran's claim for service 
connection for tinnitus and bilateral hearing loss.

3.  On March 21, 1994, the Veteran filed a new petition to 
reopen his claim of entitlement to service connection for 
tinnitus and bilateral hearing loss; the claim was granted by 
the RO in a March 1998 rating decision.

4.  Pertinent service department records, in existence since 
1944, prior to the January 25, 1946 claim, were associated 
with the Veteran's file in February 1997 and were relied on 
by the RO in the March 1998 rating decision which granted 
service connection for bilateral tinnitus and bilateral 
hearing loss.

5.  Entitlement to service connection for bilateral hearing 
loss was not shown until the March 21, 1994 notification to 
VA of the February 3, 1983 private medical record showing 
evidence of a current disability.

6.  Entitlement to service connection for bilateral tinnitus 
was not shown until the March 21, 1994 notification to VA of 
the January 5, 1994 private medical record showing evidence 
of a current disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 21, 
1994, for the award of service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 
3.400 (2009).

2.  The criteria for an effective date prior to March 21, 
1994, for the award of service connection for tinnitus are 
not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, the 
regulations define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim for earlier effective date for 
service connection has been accomplished.

The claim on appeal raises a "downstream" issue of 
entitlement to earlier effective date for service connection.  
As noted, the RO issued the rating decision on appeal 
(granting service connection for bilateral hearing loss and 
tinnitus with an effective date of March 21, 1994) in March 
1998, prior to the enactment of the VCAA.

In August 2006, the RO issued a rating decision addressing 
the evaluation of bilateral hearing loss.  The rating 
decision and the cover letter advised the Veteran that since 
he had not filed an appeal to the last denial in September 
1966 the effective date would be the date of receipt of the 
application or the date entitlement arose, whichever is 
later.

The Veteran was afforded an opportunity to respond before the 
RO issued the SOC in June 2007.  The Board finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  
Review of correspondence from the Veteran also demonstrates 
that the Veteran understands the evidence needed to support a 
claim for earlier effective date for service connection; 
i.e., evidence showing that previous denials were not final 
or showing that a formal or informal claim was unresolved 
prior to the effective date currently assigned.

The Board also finds that an April 2004 RO letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).

The letter advised that VA is responsible for getting 
relevant records from any Federal agency (including military, 
VA, and Social Security Administration records) and that VA 
would make reasonable efforts to obtain relevant documents on 
the appellant's behalf from non-Federal entities (including 
non-VA medical providers, employers, and non-Federal 
government agencies).

The letter asked the Veteran to identify any additional 
sources for relevant evidence, and to either authorize VA to 
pursue records from those sources or to obtain and submit 
them on his own behalf.  The letter advised that it was his 
responsibility to make sure VA receives all requested records 
not in the possession of a Federal department and agency.  
The letter specifically asked the Veteran, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us. If there is any other there is any 
other evidence or information or evidence that you think will 
support your claim, please let us know."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s). As 
explained, all four content-of-notice requirements have been 
satisfied in this case.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
Veteran after the rating action on appeal; this is logical, 
since this is a "downstream" issue and since the rating 
decision was issued prior to enactment of the VCAA.

However, the Board finds that the lack of full pre- 
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran. The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'" Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and readjudicated after notice 
was provided.

As indicated, the RO gave notice of what was required to 
substantiate the claim on appeal, and the Veteran was 
afforded opportunity to submit such information and/or 
evidence.  Following the issuance of the April 2004 letter 
(respective duties of VA and the claimant) and the August 
2006 rating decision with cover letter (evidence required in 
support of claim), the Veteran was afforded an opportunity to 
present information and/or evidence pertinent to the appeal 
prior to the RO's readjudication of the claim as reflected in 
the June 2007 SOC.

At no point in the pendency of this appeal has the Veteran or 
his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).

In this appeal, service connection has already been granted, 
and a letter to the Veteran in November 2006 discussed the 
manner in which VA assigns disability ratings and effective 
dates.  Accordingly, there is no possibility of prejudice to 
the Veteran under the notice requirements of Dingess.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with development of the 
claim on appeal.

The service medical records and post-service VA medical 
records have been associated with the claims file.  Neither 
the Veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having records that should be 
obtained before the appeal is adjudicated.

A medical examination is not relevant to the issue on appeal.  
The Veteran originally requested a hearing before the Board, 
and a hearing was duly scheduled to occur in the Board's 
offices in March 2007, but the Veteran submitted a letter in 
January 2007 withdrawing his request for hearing and asking 
that the appeal be forwarded for adjudication.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for earlier effective 
date for service connection.

II. Analysis

Generally, the assignment of an effective date is based on 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o).  The effective date for the grant of service 
connection based on the submission of new and material 
evidence is slightly different, especially with regard to the 
receipt of service department records.  See 38 C.F.R. § 
3.400(q).

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudication agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have not been located and forwarded to VA.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  This regulation potentially 
applies in cases where the RO has obtained stressor 
verification records from the Army & Joint Services Records 
Research Center.  See Vigil v. Peake, 22 Vet. App. 63 (2008).

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the United 
States Court of Appeals for Veterans Claims noted the 
following:  A claim which is "reopened" under the section 
5108 on the basis of "new and material evidence" from other 
than service department reports is essentially a new claim, 
rather than a continuation of the prior claim, and the 
function of reopening under section 5108 is to remove the 
statutory finality bar of section 7104(b).  In contrast, 
where the claim is reopened on the basis of new and material 
evidence from service department reports, the VA has 
consistently treated it as a true "reopening" of the original 
claim and a review of the former disposition in light of the 
service department reports which were considered to have been 
lost or mislaid, and the award of benefits is made 
retroactive to the date of the original claim.  See 38 C.F.R. 
§ 3.400(q)(2); VA G.C. Digested Opinion, July 17, 1984 (38 
C.F.R. § 3.400(q)(2) reflects "a longstanding VA policy 
treating supplemental service department reports correcting 
prior erroneous reports as providing a basis for an award of 
benefits based on the Veteran's original claim.") 

The Board notes that during the pendency of the Veteran's 
appeal VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-52,457 (Sept. 6, 2006).  As revised, the provision of 
the previous version of 38 C.F.R. § 3.400(q)(2) concerning 
service department records was removed.  The amended 
regulation reflects the provisions of former paragraph 
(q)(1)(ii), noted above, as new paragraph (q)(2). Otherwise, 
there are no substantive changes to 38 C.F.R. § 3.400(q) that 
have an effect on the Veteran's pending claim.  The new 
regulations moved the content of much of the old § 
3.400(q)(2) to 38 C.F.R. § 3.156(c) and added clarification 
to the definition of service department records.  Service 
department records are noted to include additional service 
records forwarded by the Department of Defense or the service 
department to VA any time after VA's original request for 
service records.  Service department records do not include 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.

Although the RO has not adjudicated the Veteran's claim under 
either the prior or amended regulation for 38 C.F.R. § 
3.156(c), the Board will conduct a review.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  There is no prejudice 
to the Veteran in the Board's action as his attorney has set 
forth detailed argument as to the content of the regulation 
and its application in the current case.  

When determining an effective date, such is not based upon 
the date of the submission of the evidence, but rather upon 
the date the evidence reflects entitlement to disability 
compensation arose.  See McGrath v. Gober, 14 Vet. App. 28, 
35 (2000).

In brief, the Veteran contends that his effective date of 
service connection should be January 25, 1946, the date he 
filed his original claim for service connection.  When he 
filed this original claim on this date he reported having 
"ear trouble" and "punctured drums" in 1944 and cited 
service aboard the U.S.S. Guest.  His DD-214 which was 
apparently obtained around the time of this original claim 
(or at least prior to the RO's original denial in June 1946) 
showed that he separated from service on January 19, 1946, 
and that his service included evidence of combat 
participation in the European Theatre and Asiatic-Pacific 
Theatre, as well as service aboard the U.S.S. Guest.  

The evidence shows that the Veteran's claim for punctured 
eardrums, running ears, ear fungus, and ringing in the ears 
was denied in a June 1946 RO rating decision.  The basis for 
the denial was that the aforementioned conditions of the ears 
was not found on last examination in the service records.  At 
the time of this denial, the only available service 
department records consisted of an October 1942 entrance 
examination showing both ears were normal and both ears 
tested for hearing at 15/15, and a January 1946 separation 
examination showing that both ears tested 15/15 for spoken 
and whispered voice and there were no disease or defects in 
either ear.  There is no indication that the letter was 
returned to VA as undeliverable.  The Veteran did not submit 
an appeal to the June 1946 denial of service connection 
within one year from when the June 1946 notice letter was 
sent.  The Veteran contends that he never received this 
notice letter.

The Veteran filed a new claim for service connection for ear 
fungus and punctured eardrums to the New York RO in August 
1948.  The claim was denied by a rating decision in August 
1948.  The basis for this denial was that these conditions 
were not shown on the last examination.  At the time of this 
denial, in addition to the same service department records 
that had been available in June 1946, there was a July 1948 
VA examination which showed no general medical pathology or 
ear, nose and throat (ENT) pathology.  This examination did 
note the history of ear fungus in the Navy and punctured ear 
drums several times in action.  It was noted that the first 
time the ear drums were busted or broken that a fungus 
resulted from it and he received treatment for it.  However 
he had no ear complaint today.  The Veteran was notified of 
the denial by a letter dated August 19, 1948, with copy to 
the American Legion, which organization was his 
representative at the time.  The Veteran did not appeal.  

In May 1966, the Veteran filed a request for service 
connection for punctured eardrums.  The claim was denied by 
an RO rating decision in August 1966.  This rating noted that 
the service department records were negative for treatment or 
diagnosis of ear condition, nor was it noted or claimed at 
discharge.  The July 1948 VA examination was noted to have 
been negative for ear pathology or loss of hearing.  No 
additional evidence was submitted at the time of this rating.  
The Veteran submitted an NOD in July 1967, and the RO issued 
an SOC in August 1967.  The Veteran did not subsequently file 
a Substantive Appeal.

The Veteran filed a new claim on March 21, 1994, which was 
denied by a rating decision in August 1994.  The Veteran 
appealed, resulting in a remand by the Board in August 1997.  
Service connection for bilateral hearing loss and tinnitus 
was granted by the March 1998 rating decision herein under 
appeal, which assigned an effective date of March 21, 1994, 
the date the new claim was received.  At the time of the 
March 1998 decision, additional service department records 
were obtained in February 1997 and with duplicates sent in 
April 1997.  These records consisted of ships logs from the 
U.S.S. Guest in July 1944.  They reflect that the Veteran was 
serving aboard the ship and was treated on two occasions in 
July 1944 (July 21, 1944 and July 27, 1944) for otitis, with 
treatment that included sulfa ointment and alcohol.  The rest 
of the ships logs document participation in combat operations 
with 14 inch guns bombarding Guam in July 1944, the same 
month the Veteran sought treatment for otitis aboard this 
ship.  The evidence was considered by the RO in March 1998 
when it granted service connection for sensorineural hearing 
loss as directly related to military service, with copies of 
the evidence from the sick logs of the U.S.S. Guest showing 
treatment for otitis cited, along with an opinion from the VA 
examiner from a September 1997 examination relating the 
hearing loss to acoustic trauma in service.  Service 
connection for the tinnitus was granted as related to this 
service-connected sensorineural hearing loss.  

This evidence was thus relied in part by the RO in its grant 
of service-connection for hearing loss and tinnitus in March 
1998.  The evidence was available when the VA first denied 
the Veteran's claim in June 1946, and there is no indication 
suggesting that VA could not have obtained those records at 
that time.  The Veteran is noted to have advised the VA at 
the time of his January 1946 claim of his service aboard the 
U.S.S. Guest, with injuries to his ears in 1944.  

Thus, this additional evidence falls into the exception 
created by 38 C.F.R. § 3.156(c) and the Veteran's claim is, 
therefore, considered pending since the time of his original 
claim for service connection.  See 38 C.F.R. § 3.156; Vigil 
v. Peake, 22 Vet. App. 63 (2008).  The prior decisions on 
service connection for hearing loss and tinnitus are not 
final as they did not include a review of all of the 
Veteran's relevant service department records.  Under 38 
C.F.R. § 3.156 (c) these records are a basis for 
reconsideration of the claim.

Having determined that the claim for service connection has 
been pending since January 25, 1946, the Board must yet 
determine when actual entitlement to service connection 
arose, as the effective date is based on date of claim or 
date entitlement to service connection arose, whichever is 
later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o), 
3.156(c)(3) (2009).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  With respect to 
the first element of a current disability, before service 
connection may be granted for hearing loss, that loss must be 
of a particular level of severity.  For the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a Veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss. 
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

In this case the ships logs obtained from the service 
department, while showing treatment for ear problems in 
service, and confirming inservice acoustic trauma, did not 
show entitlement to service connection for either hearing 
loss or tinnitus at the time of the January 1946 claim, as 
the separation examination from January 1946 was negative for 
all ear pathology.  Likewise July 1948 VA examination which 
showed no general medical pathology or ear, nose and throat 
(ENT) pathology.  Thus no current disability of hearing loss 
or tinnitus was shown at the time of the RO's denials of June 
1946, August 1948 or May 1966.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Hence there was no entitlement to 
service connection for either hearing loss or tinnitus at the 
time of these denials, which cited to the lack of current 
disability in denying such entitlement.  

As to the bilateral hearing loss, the earliest evidence 
suggestive of entitlement to service connection for hearing 
loss is shown in private medical records from February 1983, 
including a February 15, 1983 private medical report by a Dr. 
"H.L." discussing findings from a February 3, 1983 
audiology test also associated with the claims folder.  The 
February 15, 1983 record described the Veteran as having a 
history of increased hearing difficulty and history of World 
War II battles firing loud guns without protection.  The ear, 
nose and throat examination was unremarkable except for a 
slight thickening of drums considered not significant, and 
audiological examination showing bilateral sensorinueral 
hearing loss.  The February 3, 1983 audiology test is noted 
to show findings that included speech discrimination scores 
below 94 percent for each ear, thus showing that the 
Veteran's hearing loss in both ears met the VA criteria for 
hearing loss on this date.  38 C.F.R. § 3.385.  Such findings 
coupled with the discussion of acoustic trauma in service is 
the earliest evidence of entitlement to service connection 
for hearing loss.  

However the VA was not in receipt of this private medical 
evidence until April 1, 1994.  The Veteran did provide the VA 
notice of the existence of these records in his claim filed 
on March 21, 1994, when he provided the name and address of 
the doctor "H.L." treating him for hearing loss, as well as 
the dates of treatment, which included February 1983.  This 
is the earliest date that the VA received notice of the 
existence of these private records.  Unlike VA or other 
Federal Government records, the VA did not have constructive 
knowledge of this record at the time of creation, but had 
constructive knowledge of this record no earlier than March 
21, 1994.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Thus entitlement to service connection is not shown prior to 
that date.

Accordingly the Board finds that the March 21, 1994 claim 
where the VA was first put on notice of the existence of 
private medical records including a February 1983 audiology 
report showing a current disability of bilateral 
sensorineural hearing loss is the earliest effective date of 
entitlement to service connection for hearing loss.  

While the Veteran and his wife have presented lay evidence 
suggesting that a hearing loss has been present since 
service, and while they are competent to report the 
observable manifestations of his claimed disability, such 
evidence is not competent for the purposes of establishing 
that a hearing loss disability actually exists for VA 
purposes, as such requires standardized testing and medical 
expertise to interpret the test results.  Thus their lay 
evidence is not competent for the purpose of establishing 
entitlement to service connection for hearing loss prior to 
March 21, 1994.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  This differs from instances where lay evidence is 
competent in regards to establish service connection for 
certain observable disorders.  See Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. 
App. 370 (2002).

In regards to the tinnitus, the post-service medical records 
did not show any medical evidence of tinnitus until January 
5, 1994 when a private audiogram to evaluate hearing loss 
also showed evidence of matched tinnitus to 8 K.  Even the 
February 1983 records documenting the presence of hearing 
problems are noted to be silent for any findings or 
complaints of tinnitus.  Other private records documenting 
treatment for hearing complaints in June 1992 and August 1993 
are silent for any complaints of tinnitus.  As with the 
February 1983 records, this January 5, 1994 record was among 
the medical records from Dr. "H.L." received by the RO 
April 1, 1994.  Again, the Veteran did provide the VA notice 
of the existence of these records until his claim was filed 
on March 21, 1994, when he provided the name and address of 
the doctor "H.L." treating him for hearing loss, as well as 
the dates of treatment, which included January 5, 1994.  This 
is the earliest date that the VA received notice of the 
existence of this private record.  Again it is noted that 
this record is not a Federal government record, thus VA did 
not have constructive knowledge of this private record at the 
time of creation, but had constructive knowledge of this 
record no earlier than March 21, 1994, when it was first 
notified of its existence.  See Bell, supra.  Thus 
entitlement to service connection is not shown prior to that 
date.

The evidence of record also includes lay evidence indicating 
that the Veteran had tinnitus in his ears since service.  He 
reported problems with tinnitus or "ringing sound" in his 
claim from January 1946.  He repeatedly described in written 
contentions submitted in conjunction with his March 1994 
claim as to how he had problems with his ears ringing and 
buzzing during service aboard the U.S.S. Guest in 1944.  He 
is also noted to have testified at an April 1997 hearing that 
since he left service he had problems with ringing sounds in 
his ears intermittently, and that in the past 10 years the 
sound was more like a hissing, buzzing and chirping sound, 
which is now constant.  A November 1996 private medical 
examination also noted the Veteran to have a history of noise 
exposure during service and tinnitus which has been chronic 
since military service.  Likewise the history of tinnitus 
since he ruptured his eardrums in service in the 1940's was 
noted in a December 2004 VA examination.

In further support of his contention that entitlement to 
service connection for hearing loss and tinnitus arose from 
the date of his discharge, the Veteran's wife submitted a 
statement in April 1997, attesting that she had been married 
to the Veteran for 47.5 years and that ever since they met 
the Veteran had complained of hearing problems and a ringing, 
hissing sound in his ears.  

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels and 
his wife is competent to give evidence about what she 
observes; for example, the Veteran's wife can report on the 
fact that the Veteran complained to her of ringing in his 
ears and the claimant is competent to report that he had 
problems with ringing in his ears since service.  See 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002).

However, the lay evidence of having problems with ringing in 
the ears since service is contrary to what is found in the 
January 1946 separation examination and in post-service 
medical records including the July 1948 VA examination, where 
no mention of tinnitus or any other current ear problems was 
made.  Moreover the hearing loss and ears evaluation which 
the Veteran underwent in February 1983 is significant in that 
it was a detailed examination for ear problems and failed to 
mention tinnitus.  

In these circumstances, the Board gives more credence to the 
contemporaneous medical evidence of record, which is negative 
for complaints, diagnoses, or treatment for tinnitus until 
the January 5, 1994 record (which the VA had notice of its 
existence on March 21, 1994) showed objective findings of 
tinnitus, contemporaneous with the hearing loss that was also 
being documented.  The Board may way the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan, 
supra.  In this matter the absence of medical evidence of a 
tinnitus disability prior to the January 5, 1994 record (in 
constructive possession by the VA on March 21, 1994), 
outweighs the lay evidence submitted in support of 
entitlement to service connection effective back to the date 
of claim.  The lack of complaints of tinnitus reported in 
records and examinations specifically documenting any ear 
problems tends to outweigh the lay contentions of tinnitus 
persisting since service.  

Therefore, entitlement to service connection for tinnitus is 
not shown by the medical evidence to be warranted prior to 
March 21, 1994 and an effective date prior to this date is 
not warranted. 

Thus the Board finds that based on the review of the evidence 
that entitlement to service connection for hearing loss and 
tinnitus is not shown prior to March 21, 1994.  Accordingly 
the earliest effective date to which the Veteran is entitled 
for service connection for these disabilities is no earlier 
than March 21, 1994 for hearing loss and tinnitus.  

As such, the preponderance of the evidence is against an 
effective date prior to March 21, 1994 for entitlement to 
service connection for both hearing loss and tinnitus.




ORDER

Entitlement to an effective date earlier than March 21, 1994, 
for the grant of service connection for bilateral hearing 
loss is denied.

Entitlement to an effective date earlier than March 21, 1994, 
for the grant of service connection for bilateral tinnitus is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


